Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/26/2021 has been entered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 7 are allowable because the prior art fail to show or render obvious to the claim limitation: 
“wherein in each link among the Ethernet links, a respective first communication device serves as a link- specific master that is configured to set a link-specific clock signal for the link, and a respective second communication device serves as a link-specific slave that is configured to synchronize to the link-specific clock signal set by the first communication device, wherein in a given full-duplex point-to-point Ethernet link the respective link-specific master and the respective link- specific slave are configured to communicate in a time- division multiplexing (TDM) protocol comprising unidirectional master-to-slave transmission periods and unidirectional slave-to-master transmission periods, and wherein the communication devices are configured to receive data from multiple sensors and to transmit the data over the Ethernet links”.

Hooper et al. US 20140101351 A1 teaches in para. [0066] system can include means for generating clock, synchronization and framing signals in a two-wire communication protocol for the plurality of slave nodes; means for facilitating bi-directional transfer of data using a twisted wire pair bus to connect each node to the next node; means for synchronizing updates of configuration data using a state machine; means for powering the slave nodes over the twisted wire pair bus; means for transmitting a control frame and downstream data from the master node in a downstream portion of the two-wire communication protocol, where a synchronization pattern at a beginning of the control frame is used as a time base by each slave node.  However, the prior art fails to teach the claim limitation cited above.

Scheele US 20050055469 A1 teaches in claim 1 - synchronizing local timers of a plurality of slave units with a local timer of a master unit, in a first network that connects the master unit and the slave units, the method comprising: sending a synchronization message on the first network by the master unit, the synchronization message including a time measurement of the master unit and a time scale. However, the prior art fails to teach the claim limitation cited above.

Youngbull et al. US 9992038 B2 teaches in claim 1 - relay, through the transmitter, the sensor data and the other sensor data to the master node according to a time division multiple access (TDMA) scheme along the communications path without global clock synchronization and only after receiving other sensor data from each of the at least one child node assigned to the at least one remote node; and dynamically reconfigure the communications path when the ad hoc network changes by rebuilding a spanning tree of the ad hoc network after each relay of the sensor data and the other sensor data. However, the prior art fails to teach the claim limitation cited above.

Therefore, claim 1, 3-7 and 9-14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUTCHUNG CHU/Primary Examiner, Art Unit 2468